Exhibit 99.2 MAG SILVER CORP. Suite 770, 800 West Pender Street, Vancouver, BC, Canada V6C 2B5 Tel: 604-630-1399Fax: 604-681-0894www.magsilver.com June 18, 2013 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland & Labrador Prince Edward Island Securities Office MAG Silver Corp. Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, we hereby advise of the results of the voting on the matters submitted to the annual general and special meeting of shareholders of MAG Silver Corp. (the "Company") held on June 18, 2013. The matters voted upon at the meeting and the results of the voting were as follows: Item 1: Election of Directors and Approval of Nominees as Directors By way of ballot, all nine (9) nominees listed in the management information circular for the 2013 Annual General and Special Meeting of Shareholders held on June 18, 2013 (the "Information Circular") were elected as directors of the Company to hold office until the next annual meeting of Shareholders or until their successors are elected or appointed.The total votes cast by all Shareholders present in person or by proxy were as follows: Nominee Total Votes Cast Votes For % For Votes Withheld % Withheld Daniel T. MacInnis Jonathan A. Rubenstein Eric H. Carlson Richard M. Colterjohn Derek C. White Peter K. Megaw Frank R. Hallam Richard P. Clark Peter D. Barnes MAG Silver Corp.
